UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1360


SHANE RAYON ANTHONY FORRESTER,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 22, 2022                                      Decided: March 15, 2022


Before NIEMEYER, KING, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


ON BRIEF: Carmen Boykin, BOYKIN LAW FIRM PLLC, Alexandria, Virginia, for
Petitioner. Brian M. Boynton, Acting Assistant Attorney General, Shelley R. Goad,
Assistant Director, Jennifer A. Singer, Trial Attorney, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shane Rayon Anthony Forrester, a native and citizen of Jamaica, petitions for

review of an order of the Board of Immigration Appeals (Board) summarily dismissing his

appeal pursuant to 8 C.F.R. § 1003.1(d)(2)(i)(A), (E) (2021). For the reasons set forth

below, we deny the petition for review.

       The Board may summarily dismiss any appeal in which the appellant “fails to

specify the reasons for the appeal on Form EOIR-26 or Form EOIR-29 (Notices of Appeal)

or other document filed therewith;” or in which the appellant indicates “that he or she will

file a brief or statement in support of the appeal and, thereafter, does not file such brief or

statement, or reasonably explain his or her failure to do so, within the time set for filing.”

8 C.F.R. § 1003.1(d)(2)(i)(A), (E). Additionally, 8 C.F.R. § 1003.3(b) (2021) provides:

       Statement of the basis of appeal. The party taking the appeal must identify
       the reasons for the appeal in the Notice of Appeal (Form EOIR-26 or Form
       EOIR-29) or in any attachments thereto, in order to avoid summary dismissal
       pursuant to § 1003.1(d)(2)(i). The statement must specifically identify the
       findings of fact, the conclusions of law, or both, that are being challenged. If
       a question of law is presented, supporting authority must be cited. If the
       dispute is over the findings of fact, the specific facts contested must be
       identified. Where the appeal concerns discretionary relief, the appellant must
       state whether the alleged error relates to statutory grounds of eligibility or to
       the exercise of discretion and must identify the specific factual and legal
       finding or findings that are being challenged.

Id.

       Upon review, we conclude that the Board was justified in summarily dismissing

Forrester’s appeal and that no abuse of discretion occurred. See Esponda v. U.S. Att’y

Gen., 453 F.3d 1319, 1321 (11th Cir. 2006) (setting forth standard of review). Forrester

received proper notice of his obligation to reasonably explain his failure to file a timely

                                              2
brief and to apprise the Board of the bases for his appeal, and was warned that failure to do

so could result in the summary dismissal of the appeal. Despite this warning, Forrester

failed to provide specifics sufficient to justify his failure to meet the extended briefing

deadline. Further, his notice of appeal set forth only general and conclusory challenges to

the Immigration Judge’s (IJ) decision and did not dispute the IJ’s specific factual findings

or raise any legal challenges with supporting authority. See 8 C.F.R. § 1003.3(b). The

Board was “left to reconstruct the IJ proceedings, infer factual error without knowledge of

what precise error [wa]s complained of, and build the legal analysis from only general

statements of legal conclusion.” Rojas-Garcia v. Ashcroft, 339 F.3d 814, 821 (9th Cir.

2003).

         Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             3